Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas J. Isbell, a federal prisoner, appeals the district court’s order denying his motion to reconsider the order denying relief on his 28 U.S.C.A. § 2241 (West Supp.2012) petition challenging his detention. Although the district court denied relief on the merits, we conclude that Is-bell did not meet the criteria for proceeding under § 2241 in the first instance, because he failed to demonstrate that 28 U.S.C.A. § 2255 (West Supp.2012) was inadequate or ineffective to test his detention. In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.